Title: To James Madison from Paul Hamilton, 25 August 1811
From: Hamilton, Paul
To: Madison, James


Dear SirCity of Washington August 25th. 1811
The subject of the enclosed letter as connected with our naval establishment being important, before replying to the suggestions of the Governor, I beg leave to refer it to your consideration and to receive your instructions. Should you rather make it ground for a communication to Congress, on the letter being returned, I will lay it up specially for the purpose.
We have no news here. Of late we have had unusually heavy rains, insomuch as that, a great part of Pennsylvania Avenue has been twice overflowed, and I have seen some of the good people, in the small houses along it, standing knee deep in water, on the first floor—since which, the heat for days successively has been intense, the Mercury rising on an average to 92. Notwithstanding the City continues to be healthy, though if the hot weather lasts a little longer, I cannot doubt that the coming will prove to be a second edition of the last September. Dr. Thornton who has been for some weeks confined by a severe illness to his bed, is now so far convalescent as to be able to ride out.
I earnestly hope that you and Mrs. Madison are in the possession of perfect health; and that you will return to this place renovated for future duties.
I present to you both the united best wishes of my family and self, and avail myself of this occasion to renew to you the assurance of the sincere respect and cordial attachment with which I have the honor to be, Dr. Sir, yrs.
Paul Hamilton
P. S. In a late excursion to the mountains in company with Mr. & Mrs. Eustis and Mrs. Hamilton, I had the pleasure of spending part of a day and a night at Mrs. Washington’s. She was very hearty, and spoke of taking a journey into Pennsylvania, for the purpose of placing her Son at College. A misfortune which befell Dr. Eustis and rendered traveling painful to him, prevented our extending our journey farther, otherwise, I believe we would have paid our respects to you. The expedition however is again a subject of consultation in the same party at my house today at dinner.
P. H.
